third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 jshenderson postn-142378-09 uilc date date to elliot pleener supervisory attorney estate and gift_tax from m grace fleeman senior technical reviewer branch international subject estate_tax situs_of_property this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend decedent -------------------- date -------------------------- state d ---------- issue whether any portion of decedent’s rrsp is includible in decedent’s gross_estate for federal estate_tax purposes conclusion assuming the canadian mutual funds held by decedent’s rrsp are classified as corporations for u s tax purposes which appears to be the case no portion of the rrsp would be includible in decedent’s gross_estate for federal estate_tax purposes postn-142378-09 facts decedent died on date at the time of his death decedent was a canadian resident citizen and domiciliary he was not then a u s citizen or domiciliary nor had he ever been a u s citizen or domiciliary the executor of decedent’s estate timely filed form 706-na united_states estate and generation-skipping_transfer_tax return - estate of nonresident_not_a_citizen_of_the_united_states the return with the i r s service_center in philadelphia pa the return was subsequently selected for examination your inquiry results from the examination at the time of his death decedent owned an interest in land and buildings located in state d that was included in his gross_estate during his life decedent had contributed to an rrsp at the time of his death the rrsp held shares of canadian mutual funds that in turn owned shares of u s_corporations no portion of the value of the rrsp was reported as includible in decedent’s gross_estate an rrsp is similar to an individual_retirement_account in the united_states contributions to the rrsp are deductible for canadian income_tax purposes and the earnings_of the rrsp are not subject_to canadian income_tax until amounts are withdrawn it appears that the plan participant may be able to withdraw funds at any time subject_to income_tax_withholding and that he has the power to designate a beneficiary of the plan proceeds in the event of the participant’s death where an individual holds an rrsp at the time of death canada imposes an income_tax on a deemed_distribution of the property held by the rrsp an rrsp is treated as a_trust for u s income_tax purposes cf notice_2003_25 2003_1_cb_855 the sec_6048 information reporting requirements with respect to certain foreign trusts apply to rrsps you have asked for our views on whether any portion of decedent’s rrsp is includible in decedent’s gross_estate for federal estate_tax purposes as noted decedent’s rrsp owned shares in canadian mutual funds and these mutual funds owned shares in u s_corporations law and analysis sec_2101 imposes an estate_tax on the transfer of the taxable_estate of every decedent nonresident_not_a_citizen_of_the_united_states sec_2103 provides that for purposes of the estate_tax imposed by sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of the gross_estate determined as provided in sec_2031 that at the time of death is situated in the united_states sec_2104 provides that shares of stock owned and held by a nonresident not a postn-142378-09 citizen_of_the_united_states shall be deemed property within the united_states only if issued by a domestic_corporation sec_2104 provides that any property transferred by a decedent who is a nonresident and not a citizen whether the transfer is by trust or otherwise within the meaning of sec_2035 through shall be deemed to be situated in the united_states if it was so situated either at the time of the transfer or at the time of the decedent's death sec_2031 provides that the value of the gross_estate shall be determined by including to the extent provided for in this part referring to of the internal_revenue_code the value at the time of the decedent’s death of all property real or personal intangible or intangible wherever situated sec_2036 provides in part for the inclusion in the gross_estate of all property transferred by a decedent during life by trust or otherwise in which he has retained for life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to income from the property or the right to designate the persons who shall possess or enjoy the property or its income sec_2038 provides in part that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or in conjunction with any other person to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death sec_2039 provides that the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death sec_2039 provides that sec_2039 shall apply to only such part of the value of the annuity_or_other_payment receivable under such contract or agreement as is proportionate to that part of the purchase_price therefore contributed by the decedent for purposes of sec_2039 any contribution by the decedent’s employer or former employer to the purchase_price of such contract or agreement whether or not to an employee’s trust or fund forming part of a pension postn-142378-09 annuity retirement bonus or profit-sharing_plan shall be considered to be contributed by the decedent if made by reason of his employment revrul_82_193 1982_2_cb_219 considers a situation where d a nonresident_alien established an irrevocable_trust appointing a united_states bank as trustee the trustee invested the trust corpus in a certificate of deposit issued by the bank on termination of the trust the trust corpus was payable to d or if d died prior to termination to d’s estate the revenue_ruling holds that on d’s death prior to the termination of the trust no portion of the trust corpus is includible in the gross_estate because no portion of the trust corpus is situated in the united_states at the time of death specifically under sec_2105 the certificate of deposit held by the trust would be considered property without the united_states if the certificate were owned by d directly the interposition of the irrevocable_trust does not affect the underlying character of the bank deposit for purposes of sec_2105 accordingly d’s interest in the trust is property situated outside the united_states and therefore not included in the gross_estate in this case it appears that at the time of his death decedent possessed a sufficient interest in or control_over his rrsp such that i sec_2036 and or sec_2038 would apply if the rrsp were considered a_trust or other entity ii sec_2031 would apply if decedent’s interest were more in the nature of outright ownership similar to a brokerage account and iii sec_2039 would apply if decedent’s interest were more in the nature of a retirement annuity further regardless of the characterization of the rrsp the interposition of the rrsp does not affect the determination of the situs of the property held by the rrsp revrul_82_193 supra consequently we believe the rrsp account balance is includible in decedent’s gross_estate under sec_2031 sec_2039 sec_2036 and or as the case may be provided the assets held in the account had a u s situs at the time of decedent’s death the situs of the assets that were held by decedent’s rrsp is determined under sec_2104 and sec_2105 for u s estate_tax purposes the first determination that must be made is whether the canadian mutual funds owned by the rrsp are treated for u s tax purposes as corporations or trusts this depends upon the u s tax classification of each particular canadian mutual_fund under the entity classification rules of sec_301_7701-1 through see sec_301_7701-1 prior to repeal under sec_2039 an employer’s contributions under a qualified_pension plan were not treated as the decedent’s contributions and the portion of the survivor annuity attributable to these contributions was excluded from the gross_estate under sec_2039 amounts receivable by a beneficiary under certain decedents’ individual retirement and annuity accounts were likewise excluded in each instance the exclusion was limited to dollar_figure under sec_2039 under the transitional rules in the repeal of sec_2039 e and g the exclusions of sec_2039 and sec_2039 e subject_to the dollar_figure limitation of sec_2039 are available for estates of decedents who die after date and who satisfy certain pay status and benefit election requirements postn-142378-09 if the canadian mutual funds held by decedent’s rrsp are classified as corporations for u s tax purposes the shares of the mutual funds would not constitute u s situs property under sec_2104 and would not be includible in decedent’s u s gross_estate the underlying assets also would be excluded from decedent’s u s gross_estate you indicated that the rrsp held shares in several mutual funds that are organized as trusts however a mutual_fund may have been formed as a_trust under canadian law but be properly classified as a corporation under u s law based on the information provided it appears that all the canadian mutual funds held by decedent’s rrsp would be classified as corporations for u s tax purposes this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call joseph henderson at if you have any further questions _____________________________ m grace fleeman senior technical reviewer branch international
